Per Curiam :
We need not discuss the right of one copayee to receive the whole of the money due upon a note or other obligation. In this case we have the report of an auditor awarding the sum of $252.32 to “I. S. Van Voorhis, administrator of Margaret Guffey and Sarah A. Cummins.” The executor of George Hazel-baker paid the whole of the money to the administrator of Margaret Guffey, instead of paying one half to him and one half to Sarah A. Cummins. Eor this mispayment he is liable to the latter.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.-